
	

114 HRES 167 IH: Expressing the sense of the House of Representatives that the committees of jurisdiction in the House of Representatives should craft replacement language for the Patient Protection and Affordable Care Act that includes the amendments made to the Black Lung Benefits Act.
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 167
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Jenkins of West Virginia (for himself, Mr. McKinley, Mr. Mooney of West Virginia, Mr. Griffith, and Mr. Rogers of Kentucky) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the committees of jurisdiction in the
			 House of Representatives should craft replacement language for the Patient
			 Protection and Affordable Care Act that includes the amendments made to
			 the Black Lung Benefits Act.
	
	
 Whereas men and women who spend their lives mining coal deserve the black lung benefits afforded them through the Black Lung Benefits Act;
 Whereas these critical benefits are important for thousands of men and women across the United States;
 Whereas since 1969, black lung benefits have been guaranteed by the Federal Government and have provided assistance for miners and their widows;
 Whereas in 1981, the Black Lung Benefits Act was amended tightening eligibility requirements and eliminating two provisions regarding coal miners’ and survivors’ entitlement benefits;
 Whereas the Black Lung Benefits Act was restored and amended into the Patient Protection and Affordable Care Act, providing equity for certain eligible survivors;
 Whereas the House of Representatives passed a repeal of the Patient Protection and Affordable Care Act on February 3, 2015, instructing committees of jurisdiction to craft replacement language; and
 Whereas current black lung benefits should not be reduced but should be preserved and protected: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the committees of jurisdiction in the House of Representatives should craft replacement language for the Patient Protection and Affordable Care Act that includes the amendments that restored the Black Lung Benefits Act.
		
